Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    Response to Amendment 
Applicant's argument filed on 08/09/2021 has been fully considered and are not persuasive, and they are as follows. Applicant traverses against rejection of claims 1 – 7 and claims 8 -19 have been added. 
Applicant’s arguments with respect to independent claims 1 and 3 have been considered but are moot because the arguments do not apply to the new references “Brooking et al US 2016/0187311 A1” being used in the current rejection.  However the next correspondence could be a Non-final office actions.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3 - 6 are rejected under 35 USC 102(a) (2) as being unpatentable by Brooking et al (US PGPUB 2016/0183111 A1 hereinafter “Brooking”).
Regarding to Claim 1: Brooking a gas sensor assembly with a sealable chamber, comprising:
 A chamber (figure 4 chamber 402) having an air passage (figures 4 – 7a also see paragraphs 0061 - 0063), wherein the chamber (402) is enclosed around the air passage (figures 4 – 7a also see paragraphs 0061 - 0063); 
 A gas sensor (figure 4 pressure sensor 412 also see paragraphs 0008 and 0061) located within the chamber (402); 
An air permeable membrane (figure 4 One or more diaphragm-based pressure sensors 412 also see paragraphs 0061 and 0057) located within the chamber (402) between the gas sensor (412) and the air passage (figures 4 – 7a also see paragraphs 0061 - 0063); and 

wherein the second end (the top portion tube not labeled) of the tube (516) allows for air flow into the tube (516), and when a level of water in the tube (516) rises to a particular level (figures 4 and 6 “module 610 may also receive inputs from one or more additional sensors such as an output flow rate sensor, and/or an ammonium level sensor” also see paragraphs 0061 and 0067), air with positive pressure (figure 4 an air gap 410, also see paragraph 0061 “the chamber is filled with the aqueous activated sludge medium 408 up to the level of the air-water interface, leaving an air gap 410 in an upper, headspace region of the chamber”) in the chamber (402) prevents the water from penetrating the membrane (figure 4 also see paragraphs 0016 and 0061).  
Regarding to Claim 3; Brooking teaches a gas sensor assembly with a sealable chamber, comprising: 
A chamber (figure 4 chamber 402) having an air passage (figures 4 – 7a also see paragraphs 0061 - 0063; 
A gas sensor (figure 4 gas pressure sensor 412 also see paragraphs 0008 and 0061)   located within the chamber (402); 
An air permeable membrane (figure 4 one or more diaphragm-based pressure sensors 412 also see paragraphs 0061 and 0057) located within the chamber (402) between the gas sensor (412) and the air passage (figures 4 – 7a also see paragraphs 0061 - 0063); 
a tube (figure 5 a tube 516 which is not show, also see paragraph 0066) having a first open (figure 5 inlet 506 in bottom of chamber as a first open also see paragraph 0066) end coupled to the chamber (402) at the air passage (figures 4 – 7a also see paragraphs 0061 - 0063); and having a second open end opposite the first end (figure 5 outlet 510 in the top, it is not show as second open in opposite of first end, also see the paragraph 0066); and 
a passive sealing member located in the tube adjacent the air passage (figure 5 outlet 510 in the top, it is not show as second open in opposite of first end, also see the paragraphs 0057 and 0066),
 wherein when the second end (510) of the tube (516) allows for air flow into the tube (516) the passive sealing member (510) leaves the air passage open, and when a level of water in the tube rises to a particular level (figure 4 the pinch valve 416 to automatically fill to a defined level), the passive sealing member (510) closes the air passage (figures 4 – 7a also see paragraphs 0061 - 0063).
Regarding to Claim 4; Brooking teaches, wherein the sealing member comprises a float (abstract and figure 4 floating platform 404 also see paragraph 0061).para 
Regarding to Claim 5; Brooking teaches wherein the chamber (402) is enclosed around the air passage (figures 4 – 7a also see paragraphs 0061 - 0063).  
Regarding to Claim 6; Brooking teaches, wherein the chamber (402) has an open end (510) opposite the air passage (figures 4 – 7a also see paragraphs 0061 - 0063).    

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 2, 7, 16 and 17 are rejected under 35 USC 103 as being unpatentable over 
Brooking et al (US PGPUB 2016/0183111 A1 hereinafter “Brooking”), in view of ITO et al (US PGPUB 2008/0230366 A1; hereinafter “ITO").
Regarding to Claim 2; Brooking does not explicitly teach, further comprising a water level sensor located adjacent the tube.
However, ITO teaches; further comprising a water level sensor (figure 1 a water level sensor 201, also paragraph 0036) located adjacent the tube (figure 2 a flexible tube 19 also see paragraph 0049}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use ITO’s water level sensor within Brooking’s system in order to have an improved accuracy to the control unlit controlling the raw material balance between a supplying amount of the liquid and a discharge amount of the liquid.
Regarding to Claim 7; Brooking does not explicitly teach, further comprising a water level sensor located adjacent the tube.
However, ITO teaches; further comprising a water level sensor (figure 1 a water level sensor 201, also paragraph 0036) located adjacent the tube (figure 2 a flexible tube 19 also see paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use ITO’s water level sensor within Brooking’s system in order to have an improved accuracy of the control unit controlling the raw material balance between a supplying amount of the liquid and a discharge amount of the liquid.

Regarding to Claims 16 and 17; Brooking teaches, wherein the gas sensor (412) and are electrically coupled to a processor to provide sensor signals, wherein a first signal comprises a signal relating to gas detected by the gas sensor (figure 1b data processor 210, also see paragraphs 0055 and 0061); 
Brooking does not explicitly teach, the water level sensor and a second signal comprises a signal relating to a water level detected by the water level sensor.  
However, ITO teaches; the water level sensor (figure 1 a water level sensor 201 also see paragraph 0032) and a second signal comprises a signal relating to a water level (201) detected by the water level sensor (201).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use ITO’s water level sensor within Brooking’s system in order to have an improved accuracy of the . 
Claims 8 – 10 and 12 - 14 are rejected under 35 USC 103 as being unpatentable over Brooking et al (US PGPUB 2016/0183111 A1 hereinafter “Brooking”), in view of Bernstein et al (US 5,501,112 A; hereinafter “Bernstein").
Regarding to Claims 8 and 12; Brooking does not explicitly teach wherein the gas sensor assembly is configured to be disposed in an underground space.  
However, Bernstein teaches wherein the gas sensor assembly is configured to be disposed in an underground space (Col. 1 lines 14 – 16).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Bernstein’s water level sensor within Brooking’s system in order to prevent unexpected and unknown explosive, combustible, toxic and other hazardous gases and particles can be released from a number of disparate causes. 
Regarding to Claims 9 and 13; Brooking does not explicitly teach, wherein the underground space comprises one of a manhole and a vault.  
However, Bernstein teaches; wherein the underground space comprises one of a manhole and a vault (Col. 1 lines 14 – 16).     
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Bernstein’s water level sensor within Brooking’s system in order to prevent unexpected and unknown explosive, combustible, toxic and other hazardous gases and particles can be released from a number of disparate causes. 
Regarding to Claims 10 and 14; Brooking teaches, wherein the gas sensor is electrically coupled to a processor (210) configured to receive a signal relating to gas detected by the gas sensor (412).  
Claims 11and 15 are rejected under 35 USC 103 as being unpatentable over Brooking et al (US PGPUB 2016/0183111 A1 hereinafter “Brooking”), in view of Doelman et al (US PGPUB 2009/0236361 A1; hereinafter “Doelman").
Regarding to Claims 11 and 15; Brooking does not explicitly teach, wherein the processor, via a communications module, sends one of an alert signal and a warning signal.
  However, Doelman teaches, wherein the processor (figure 30a microprocessor 1010), via a communications module, sends one of an alert signal and a warning signal (figure 39a a warning system 518 also see paragraph 0197).
Brooking’s system in order to prevent the machine from dispensing product, or to articulate a warning signal. 
Claims 18 and 19 are rejected under 35 USC 103 as being unpatentable over Brooking et al (US PGPUB 2016/0183111 A1 hereinafter “Brooking”), in view of Dieguez (US 4,991,449).
Regarding to Claims 18 and 19; Brooking does not explicitly teach, wherein the gas sensor senses at least one of methane, hydrogen sulfide, and carbon monoxide. 4  
 However, Dieguez teaches, wherein the gas sensor senses at least one of methane, hydrogen sulfide, and carbon monoxide (Col. 20 - 30).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Dieguez’s water level sensor within Brooking’s system in order to have preferred embodiment the collection vessel and isothermal environment are part of a sampling system from which the collection vessel is readily detachable and removable for transport to a site of analysis.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                         



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856